Order unanimously affirmed, with costs to respondent. Memorandum: Plaintiff appeals from an order granting the motion of defendant Perdue-Dean Co., Inc., a Florida corporation, to dismiss the complaint on the ground of lack of personal jurisdiction (CPLR 3211, subd [a], par 8). The only argument warranting discussion is that the court should have granted plaintiff a continuance to develop facts, relevant to the issue of jurisdiction. Plaintiff’s complaint and affidavit in opposition to the motion to dismiss fail to show that “facts essential to justify opposition [to dismissal] may exist” (CPLR 3211, subd [d]). Plaintiff sets forth no basis for the unsubstantiated statements on which he attempts to found long-arm jurisdiction (CPLR 302, subd [a], pars 1, 3, els [i], [ii]) but states only that he “has been informed” of or “has reason to believe” certain allegations which are strongly disputed by defendant’s president. These unsupported allegations do not support the conclusion that plaintiff has “made a sufficient start, and shown [his] position not to be frivolous” (Peterson v Spartan Inds., 33 NY2d 463, 467) so as to justify a continuance to permit discovery (see, generally, Fantis Foods v Standard Importing Co., 49 NY2d 317, 325; Amigo Foods Corp. v Marine Midland Bank, 39 NY2d 391). (Appeal from order of Supreme Court, Monroe County, Siracuse, J. — dismiss complaint.) Present —■ Hancock, Jr., J. P., Callahan, Denman, O’Donnell and Moule, JJ.